Exhibit LV ADMINISTRATIVE SERVICES, INC., as Agent, VALENS OFFSHORE SPV II, CORP., and VALENS OFFSHORE SPV I, LTD. c/o Valens Capital Management, LLC 335 Madison Avenue, 10th Floor New York, NY 10017 as of May 28, 2008 Pervasip Corp. (f/k/a eLEC Communications Corp.) 75 South Broadway, Suite 302 White Plains, NY 10601 Attention:Chief Executive Officer Re:Amendment to September 28, 2007 Securities Purchase Agreement Ladies and Gentlemen: Reference is made to (i) that certain Securities Purchase Agreement dated as of September 28, 2007 (as amended, restated, modified and/or supplemented from time to time, the “2007 Securities Purchase Agreement”) by and among PERVASIP CORP. (f/k/a eLEC Communications Corp.), a New York corporation (the “Company”), VALENS
